DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action was written in response to the Applicants Remarks filed 8/31/22.  Claims 1, 3-12, and 22, 24-27 are pending.  Claims 24-27 are new.  Claim 2 has been cancelled.  Claims 13-21, and 23 were previously cancelled.  

Double Patenting  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, 9, 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 7, 10, 11, 12, 14, and 15 of U.S. Patent No. 10,609,945. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention recites a method using a nutritional composition containing a fucosylated oligosaccharide and an N-acetylated oligosaccharide (claim 1); variations of fucosylated oligosaccharide (claim 2); fucosyl epitope (claim 3); ‘2FL (claim 4); N-acetylated oligosaccharides (claims 5-6); other oligosaccharides or fibers (claim 9); nutritional compositions in the form of starter infant formula, infant formula, follow-up, preterm formula, baby food (claim 11).  U.S. Patent 10,609,945 discloses a method of using a nutritional composition containing a fucosylated oligosaccharide and an N-acetylated oligosaccharide (claim 1).  The uses of the compositions differ but the compositions that are administered are the same.
Claims 1, 3, 4, 5, 6, 8, 9, 10, 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 8-10, 12,  and 13 of U.S. Patent No. 10,709,721. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention recites a method using a nutritional composition containing a fucosylated oligosaccharide and an N-acetylated oligosaccharide (claim 1); variations of fucosylated oligosaccharide (claim 2); fucosyl epitope (claim 3); ‘2FL (claim 4); N-acetylated oligosaccharides (claims 5-6); the fucosylated oligosaccharide(s) is/are in a total amount of 0.5-3 g/L such as 0.8 1.5 g/L-of the composition and/or in a total amount of 0.38-2.32 g/l00g such as 0.62 1.16 g/l00g of composition on a dry weight basis; and/or the N-acetylated oligosaccharide(s) is/are in a total amount of 0.05-1 g/L such as 0.5 0.8 g/L-of the composition and/or in a total amount of 0.03-0.78 g/l00g such as 0.39 0.62 g/l00g of composition on a dry weight basis (claim 8); other oligosaccharides or fibers (claim 9); at least one probiotic in an amount from 103 to 1012 cfu/g the composition (dry weight)(claim 10); nutritional compositions in the form of starter infant formula, infant formula, follow-up, preterm formula, baby food (claim 11).  U.S. Patent 10,709,721 discloses a method of using a nutritional composition containing a fucosylated oligosaccharide and an N-acetylated oligosaccharide (claim 1).  The uses of the compositions differ but the compositions that are administered are the same.
Claims 1, 3-6, 9, 10, 11, 12 and 22, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 3, 4, 5, 6, 7, 9, 10, 11, 12, 21 of copending Application No. 15/749,527 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention recites a method using a nutritional composition containing a fucosylated oligosaccharide and an N-acetylated oligosaccharide (claim 1); variations of fucosylated oligosaccharide (claim 2); fucosyl epitope (claim 3); ‘2FL (claim 4); N-acetylated oligosaccharides (claims 5-6); other oligosaccharides or fibers (claim 9); at least one probiotic in an amount from 103 to 1012 cfu/g the composition (dry weight)(claim 10); nutritional compositions in the form of starter infant formula, infant formula, follow-up, preterm formula, baby food (claim 11); for infants under 6 months of age (claim 12); wherein said-the nutritional composition is fed or intended to be fed during the first 12 weeks of life (claim 22).  Application No. 15/749,527 discloses a method of using a nutritional composition containing a fucosylated oligosaccharide and an N-acetylated oligosaccharide (claim 1).  The uses of the compositions differ but the compositions that are administered are the same.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 7, 8, 10, 11, 12 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 21, 22, 23, 24, 26, 27, of copending Application No. 15/554,621 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention recites a method using a nutritional composition containing a fucosylated oligosaccharide and an N-acetylated oligosaccharide  (claim 1); N-acetylated oligosaccharides (claim 7);  the fucosylated oligosaccharide(s) is/are in a total amount of 0.5-3 g/L such as 0.8 1.5 g/L-of the composition and/or in a total amount of 0.38-2.32 g/l00g such as 0.62 1.16 g/l00g of composition on a dry weight basis; and/or the N-acetylated oligosaccharide(s) is/are in a total amount of 0.05-1 g/L such as 0.5 0.8 g/L-of the composition and/or in a total amount of 0.03-0.78 g/l00g such as 0.39 0.62 g/l00g of composition on a dry weight basis (claim 8); at least one probiotic in an amount from 103 to 1012 cfu/g the composition (dry weight)(claim 10); nutritional compositions in the form of starter infant formula, infant formula, follow-up, preterm formula, baby food (claim 11); for infants under 6 months of age (claim 12); wherein said-the nutritional composition is fed or intended to be fed during the first 12 weeks of life (claim 22).  Application No. 15/554,621 discloses a method of using a nutritional composition containing a fucosylated oligosaccharide and an N-acetylated oligosaccharide (claim 1).  The uses of the compositions differ but the compositions that are administered are the same.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 7, 8, 10, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, and 13 of copending Application No. 15/555,168 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention recites a method using a nutritional composition containing a fucosylated oligosaccharide and an N-acetylated oligosaccharide (claim 1).  Application No. 15/555,168 discloses a method of using a nutritional composition containing a fucosylated oligosaccharide and an N-acetylated oligosaccharide (claim 1).  The uses of the compositions differ but the compositions that are administered are the same.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 4, 7, 8, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 6, 7, 9, and 23 of copending Application No. 15/552, 575 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention recites a method using a nutritional composition containing a fucosylated oligosaccharide and an N-acetylated oligosaccharide (claim 1).  Application No. 15/552, 575 discloses a method of using a nutritional composition containing a fucosylated oligosaccharide and an N-acetylated oligosaccharide (Claim 1).  The uses of the compositions differ but the compositions that are administered are the same.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 7, 8, 11 and 22, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 7, 11, 13, 16, 17, 18, 19, 21-24 of copending Application No. 16/328,782 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention recites a method using a nutritional composition containing a fucosylated oligosaccharide and an N-acetylated oligosaccharide (claim 1).  Application No. 16/328,782 discloses a method of using a nutritional composition containing a fucosylated oligosaccharide and an N-acetylated oligosaccharide (claim 1).  The uses of the compositions differ but the compositions that are administered are the same.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
Claims 1, 4-12, 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Rodenas US 2014/0286908 in view of Angstrom et al. (US 2006/0014717).
Regarding Claims 1, 4, and 22:  Garcia-Rodenas discloses a method of treating an infant by administering a composition containing an N-acetylated oligosaccharide and a neutral oligosaccharide that can be a fucosylated oligosaccharide [abstract; 0051; 0064; 0065].  Garcia-Rodenas discloses feeding during the first 4 to 6 months of life since it disclose feeding infant formula and discloses feeding an infant which is defined therein as under 12 months, and the first four months of life when fed a starter infant formula [0026, 0030, 0034].  Garcia-Rodenas discloses 2-fucosyllactose [0054].
Although Garcia-Rodenas does not disclose treating non-rotavirus diarrhea it does disclose treating intestinal issues with the composition and therefore renders obvious the treatment of diarrhea with the oligosaccharides.
Garcia-Rodenas does not disclose wherein the non-rotavirus diarrhea is due to Salmonella, Shigella, and/or Aeromonas.
Angstrom discloses fucosylated oligosaccharides and N-acetylated [0502; 0506;claims 83 ]. Angstrom discloses using the oligosaccharides for treating diarrhea caused by Shigella, Salmonella and Aeromonas sp.[0084; claims 92, 96]. 
At the effective filing date of the invention it would have been obvious that the method of Garcia-Rodenas would have been effective at treating non-rotavirus diarrhea caused by Salmonella, Shigella, and/or Aeromonas since Angstrom discloses fucosylated oligosaccharides and N-acetylated oligosaccharide for the treatment of diarrhea caused by Salmonella, Shigella, and/or Aeromonas.
Further, Examiner notes that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA1951).  In the instant case, the examiner has given weight to the body of the claim.
Regarding the age of the subject, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Garcia-Rodenas overlap the instantly claimed range of “the first 12 weeks of life” and therefore is considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Regarding Claims 5 and 6:  Garcia-Rodenas discloses as discussed above in claim 1.  Garcia-Rodenas discloses the n-acetylated oligosaccharide as LNT, LNnT, LNnH [0054].
Regarding Claim 7:  Garcia-Rodenas discloses as discussed above in claim 1.  Garcia-Rodenas discloses a combination of neutral oligosaccharide as 2-fucosyllactose and the n-acetylated oligosaccharide as LNT, or LNnT, or LNnH [0054].  
Regarding Claim 8:  Garcia-Rodenas discloses as discussed above in claim 1.  Garcia-Rodenas discloses the N-acetylated oligosaccharides at .3 to 5% (.3/100g to 5 g/100g) [0056].  Garcia-Rodenas discloses the neutral oligosaccharides present at 10 to 50% [0058].  Specifically, Garcia-Rodenas discloses FL at .43g/100g [Table 2].
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Garcia-Rodenas overlap the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Regarding Claim 9:  Garcia-Rodenas discloses as discussed above in claim 1.  Garcia-Rodenas discloses the GOS and FOS and sialylated oligosaccharides [0062; 0067].
Regarding Claim 10:  Garcia-Rodenas discloses as discussed above in claim 1.  Garcia-Rodenas discloses the probiotic present at 102 to 1012, 106to 109 [0076].
Regarding Claim 11:  Garcia-Rodenas discloses as discussed above in claim 1.  Garcia-Rodenas discloses infant formula, starter infant formula [0078].
Regarding Claim 12:  Garcia-Rodenas discloses as discussed above in claim 1.  Garcia-Rodenas discloses feeding during the first 4 to 6 months of life since it disclose feeding infant formula and discloses feeding an infant which is defined therein as under 12 months, and the first four months of life when fed a starter infant formula[0026, 0030, 0034].
Regarding Claim 24:  Garcia-Rodenas discloses as discussed above in claim 1.  Garcia-Rodenas discloses the method including a fucosylated oligosaccharide and an N-acetylated oligosaccharide [abstract; 055; 0063]. 
Regarding Claim 25:  Garcia-Rodenas discloses as discussed above in claim 1.  Garcia-Rodenas discloses the method including Garcia-Rodenas discloses 2-fucosyllactose [0054]; and lacto-N-neotetraose [0051].
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Rodenas US 20140286908 and Angstrom et al. (US 2006/0014717) as applied to claim 1 and in further view of Brassart et al. (WO 2015071389).
Regarding Claim 3:  Garcia-Rodenas as modified discloses as discussed above in claim 1.  Garcia-Rodenas does not disclose a fucosyl-epitope.
Brassart discloses the fucosylated oligosaccharide as a fucosyl-epitope [pg. 12, lines 19-35; pg. 13, lines 1 and 2].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Garcia-Rodenas to include a fucosyl-epitope as the fucosylated oligosaccharides as in Brassart since Brassart discloses the epitope can act as a decoy and function as an actual fucosylated oligosaccharide.
Claims 1, 4-9, 12, 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al. (US 2016/0339046) in view of Angstrom et al. (US 2006/0014717).
Regarding Claims 1, 4-7, 24, 25:  Chow discloses an oral rehydration composition comprising a fucosylated oligosaccharide and an N-acetylated oligosaccharide [abstract; 0008].  Chow discloses 2’-FL 2 fucosyllactose and lacto-N-neotetraose [0015; 0033].  Chow discloses treating diarrhea illness by administering the composition [0010].  Chow discloses administering the composition to infants [0012].
Chow does not disclose non-rotavirus diarrhea caused by Salmonella, Shigella, Aeromonas.
Angstrom discloses fucosylated oligosaccharides and N-acetylated [0502; 0506;claims 83 ]. Angstrom discloses using the oligosaccharides for treating diarrhea caused by Shigella, Salmonella and Aeromonas sp.[0084; claims 92, 96]. 
At the effective filing date of the invention it would have been obvious that the method of Chow would have been effective at treating non-rotavirus diarrhea caused by Salmonella, Shigella, and/or Aeromonas since Angstrom discloses fucosylated oligosaccharides and N-acetylated oligosaccharide for the treatment of diarrhea caused by Salmonella, Shigella, and/or Aeromonas.
Further, Examiner notes that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA1951).  In the instant case, the examiner has given weight to the body of the claim.
Regarding Claim 8:  Chow discloses as discussed above in claim 1.  Chow discloses that the 2’-fucosyllactose is present at .02 to 4 g/L [claim 4].
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Chow overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Regarding Claim 9:  Chow discloses as discussed above in claim 1.  Chow discloses the optional use of XOS, GOS, inulin, polydextrose [0037]. 
Regarding Claim 12:  Chow discloses as discussed above in claim 1.  Chow discloses wherein the infant includes 0 to 4 months of age [0012].
Regarding Claims 26 and 27:  Chow discloses as discussed above in claim 1.  Chow discloses wherein the composition does not require sialylated oligosaccharides [abstract; claim 1].
Response to Arguments
14.	On pages 5-6, the Applicants assert that Angstrom discloses complex compounds that are much different than those disclosed in Garcia-Rodenas.  The Applicants assert that Angstrom discloses that its composition acts as a pathogen receptor.  The Applicants assert that Angstrom teaches away from  using individual oligosaccharides.  The Applicants assert that the combination of Garcia-Rodenas and Angstrom could only have been made by hindsight reasoning.
The Examiner disagrees.  The Examiner maintains Angstrom as disclosing the effectiveness of oligosaccharides in non-rotavirus bacteria.  Angstrom discloses, out of the context of prebiotic effect on probiotics, human milk oligosaccharides being effective against non-rotavirus diarrhea [0530].  Further, Morrow (WO 2010/1206820) discloses human milk oligosaccharides used to treat Aeromonas, Salmonella, Shigella[pg. 2, lines 4-7; pg. 3 , Table 1 and 2]; pg. 8, lines 16-31].
Further as noted in the above action, the limitations regarding the effect of the oligosaccharides are in the preamble,  a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA1951).
15.	On page 7, the Applicants assert that Brassart does not remedy the deficiencies of Garcia-Rodenas in view of Angstrom.
The Examiner maintains that Brassart was relevant for what it disclosed and that the other references were not deficient for the reasons discussed above.
Pertinent Prior Art
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sprenger et al. (US 2016/0287618) discloses a composition for preventing URT infection in infants or young children containing  at least fucosylated oligosaccharides [abstract; 0062].
Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Felicia C Turner/Primary Examiner, Art Unit 1793